Order entered October                      ,   2012




                                                 In The
                                      Court of Zppealo
                            liftb riiotritt of Texaci at Matto
                                        No. 05-12-01079-CR
                                        No. 05-12-01080-CR

                              KEITH BRONSHA PAUL, Appellant

                                                      V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-42448-Y, F11-41122-Y

                                                ORDER

        On September 19, 2012, court reporter Sharon Hazlewood filed a reporter's record in the

above two appeals. After reviewing the record, we conclude it either does not apply to the two

appeals or is incomplete. Specifically, the record only reflects trial court a jury trial for cause no.

F10-42449-Y, which is docketed in this Court as cause no. 05-12-00551-CR. The record applies

to proceedings ending on March 29, 2012. However, the trial court's judgments for the above

cause numbers reflect plea proceedings and a sentencing date of July 26, 2012. The reporter's

record of the July 26, 2012 proceeding was not filed with the reporter's record on September 19,

2012.
        Accordingly, this Court ORDERS Sharon Hazlewood, official court reporter of the

    Criminal District Court No. 7, to file the reporter's record of the July 26, 2012 hearing within

    THIRTY DAYS of the date of this order. No extensions will be granted.

       Appellant's brief is due within SIXTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and counsel for all parties.




                                                       DAVID L. BRIDGES
                                                       JUSTICE